Citation Nr: 1758423	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to May 21, 2014; and in excess of 70 percent from May 21, 2014 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for a right elbow disability prior to May 21, 2014, and in excess of 10 percent from May 21, 2014.  

3.  Entitlement to an initial compensable rating for bronchitis.  

4.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1999 to September 1999 and from April 2004 to November 2005.  His awards and decorations include the Combat Action Badge.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2012 and July 2014 rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran raised the issue of entitlement to TDIU due to the service-connected PTSD.  See August 2014 VA Form 9.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of entitlement to higher initial ratings for PTSD and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  For the period prior to May 21, 2014, the Veteran's right elbow disability is manifested by subjective complaints of occasional pain in the joint with full range of motion.  
3.  For the period from May 21, 2014, the Veteran's right elbow disability is manifested by subjective complaints of occasional pain and range of motion of full flexion and range of motion of extension limited to 45 degrees.

4.  The Veteran's bronchial asthma manifests with FEV-1 greater than 71 to 80 percent, and it has not required the use of inhalational or bronchodilator therapy.


CONCLUSIONS OF LAW

1.  For the period prior to May 21, 2014, the criteria for a compensable disability rating for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206, 5207 (2017).

2.  For the period from May 21, 2014, the criteria for a disability rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206 (2017).

3.  The criteria for a compensable rating for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.97, Diagnostic Codes 6699-6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices at several points in the appeal, most recently in July 2011.  

The record also shows that VA has fulfilled its duty to assist the Veteran, including with respect to medical examination of the disability at issue.  The Veteran does not contend otherwise.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board consequently finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

II.  Increase Rating for Right Elbow 

A.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Limitation of extension of the forearm is rated under Diagnostic Code 5207.  A 10 percent rating is assigned for extension of the major forearm limited to 60 degrees or less.  A 20 percent rating is assigned for extension of the major forearm limited to 75 degrees.  A 30 percent rating is assigned for extension of the major forearm limited to 90 degrees.  A 40 percent rating is assigned for extension of the major forearm limited to 100 degrees.  A 50 percent rating is assigned for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Additionally, Diagnostic Code 5208 provides a 20 percent rating for flexion of the major forearm limited to 100 degrees with extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  38 C.F.R. § 4.71a , Diagnostic Code 5213.

Normal ranges of elbow motion are zero degrees extension and 145 degrees flexion; and forearm pronation and supination are 80 and 85 degrees, respectively.  38 C.F.R. § 4.71 Plate I.

B.  Factual Background 

In an August 2011 Statement in Support of Claim, the Veteran reported that his truck flipped over in a ditch while he was on combat patrol and his arm got smashed between the gun and turret.  The Veteran noted that he was evacuated by helicopter.  The Veteran indicated that shortly after his arm near the elbow began to hurt and he was put on light duty for weeks.  The Veteran reported that he wears a brace every day and that it still hurts if he pulls or pushes quickly.  

At a September 2011 VA Elbow and Forearm examination, the Veteran reported while on deployment in Iraq, his Humvee turned over and his right arm got pinned.  The Veteran indicated that he began experiencing pain in his right elbow and he was diagnosed with torn tendons in his right elbow.  The Veteran reported that he wears a brace every day and that it still hurts if he pulls or pushes quickly.  The Veteran reported that the pain usually lasts one to two days at which time he takes NSAIDS for pain.  The Veteran was diagnosed with chronic intermittent elbow strain.  The Veteran reported flare-ups at least twice a month, during which time he usually rests his elbow and limits use of right arm secondary to pain.  On physical examination, range of motion of the right elbow was normal and there was no functional impairment or loss.  Muscle strength was normal and there was no atrophy.  

In a March 2012 Notice of Disagreement, the Veteran reported that he has full range of motion of his elbow but he has to wear an arm brace every day in order to prevent pain and further injury.  The Veteran indicated that at least twice a month his arm will hurt and that he experienced extreme pain and loss of normal use of the arm for days at a time as a result of normal activity.  

At a May 2014 Elbow and Forearms Conditions examination, the Veteran reported that he wears a brace twenty-four/seven and that if he pulls or pushes quickly, he gets a sharp pain in his right elbow.  The Veteran reported that if he does a lot of pushing, he gets a sharp pain that lasts for three days in regards to flare ups.  On range of motion, flexion was to 145 degrees or greater, extension was to 45 degrees.  The Veteran had full supination of both elbows to 85 degrees and full pronation of both elbows to 80 degrees.  There was painful motion of his right elbow at maximum supination and pronation.  The Veteran reported pain on movement in regards to functional loss.  Muscle strength was normal and there was no atrophy.  The examiner diagnosed the Veteran with chronic intermittent right elbow strain.  

C.  Analysis 

Compensable Rating Prior to May 21, 2014 

The Veteran's right elbow disability has been evaluated under Diagnostic Code 5207, governing limitation of extension of the forearm.  (In this case, the criteria for the major forearm are addressed, as the Veteran's right arm is shown to be his dominant side.)  Under Diagnostic Code 5207, a 10 rating of percent is warranted for extension limited to 45 degrees or 60 degrees; 20 percent when limited to 75 degrees; 30 percent when limited to 90 degrees; 40 percent when limited to 100 degrees; and 50 percent when limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  Further, limitation of flexion of the major forearm, when flexion is limited to 110 degrees, warrants a noncompensable rating; when limited to 100 degrees, a 10 percent rating is warranted; when limited to 90 degrees, a 20 percent rating is warranted; when limited to 70 degrees, a 30 percent rating is warranted; when limited to 55 degrees, a 40 percent rating is warranted; and when limited to 45 degrees, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5206. 
The Veteran contends that he is entitled to a compensable rating for his service-connected right elbow.  By way of background, the Veteran reported while on deployment in Iraq, his Humvee turned over and his right arm got pinned.  The Veteran indicated that he began experiencing pain in his right elbow and he was diagnosed with torn tendons in his right elbow.  In a February 2012 rating decision, the RO granted service connection for a right elbow disability effective June 1, 2011.  The Veteran submitted a notice of disagreement in March 2012.  

Upon review of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's right elbow disability for the period prior to May 21, 2014.  This is so because, despite complaints of pain on motion, limitation of extension to at least 45 degrees was not shown, nor was limitation of flexion to at least 100 degrees.  To the contrary, although he complained of pain, he was shown to have full range of motion of the right elbow at his September 2011 examination.  Without evidence that the disability has resulted in limitation of flexion of the right forearm to 100 degrees or limitation of extension of the right forearm to 45 degrees, an initial compensable disability rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

Rating in Excess of 10 Percent from May 21, 2014 

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected right elbow from May 21, 2014.  By way of background, in a July 2014 rating decision, the RO granted a 10 percent rating for a right elbow disability effective May 21, 2014, the date of the VA examination.  

Upon review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right elbow from May 21, 2014.  The Board finds that from May 21, 2014, the Veteran has displayed limitation of extension of the elbow to no worse than 45 degrees, with full flexion.  See May 2014 VA examination.  This is so because, despite complaints of pain on motion, limitation of extension to 75 degrees was not shown; nor was limitation of flexion to 90 degrees.  In that connection, it has been objectively shown that the Veteran has had limitation of extension to 45 degrees and full range of motion of flexion.  Thus, the 10 percent rating in effect from May 21, 2014, has adequately compensated the Veteran for his service-connected right elbow disability.  Without evidence that the disability has resulted in limitation of flexion of the right forearm to 90 degrees or limitation of extension of the right forearm to 75 degrees, an evaluation in excess of 10 percent is not warranted from May 21, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service-connected right elbow disability.  In this regard, the service-connected right elbow disability is not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5212 are not applicable.  The disability is not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule. 

The Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the right elbow disability from May 21, 2014.

III.  Rating for Bronchitis

A.  Law and Regulations

The Veteran's bronchial asthma is rating under Diagnostic Code 6602.  
Bronchial asthma is evaluated on the basis of findings from a PFT, in particular, Forced Expiratory Volume in one second ("FEV-1") and Forced Expiratory Volume in one second/Forced Vital Capacity ("FEV-1/FVC").  Under Diagnostic Code 6602, bronchial asthma is assigned a ten percent rating with the following pulmonary function test results: FEV-1 is 71- to 80-percent of predicted; or the FEV-1/FVC is 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent rating is warranted for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The post-bronchodilator findings for these pulmonary function tests (PFTs) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96 (d)(5) (2016).

B.  Factual Background 

In an August 2011 Statement in Support of Claim, the Veteran reported that he is a very active person and that he gets out of breathe easily.  

At a September 2011 VA Respiratory Examination, the Veteran reported that during deployment he began to experience frequent colds, flu, sinus congestion, and that it has continued since separation from service.  The Veteran indicated that he experienced shortness of breath and dyspnea during physical activity.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications or oral bronchodilators.  The Veteran reported no history of asthma attacks.  X-rays of the chest were negative.  The examiner indicated that Pulmonary Function Test results showed a pre-bronchodilator result of FEV-1 of 102 and FEV-1/FVC of 93 percent.  The examiner indicated post-bronchodilator FEV-1 (forced expiratory volume in one second) at 131 percent predicted and post-bronchodilator FEV-1/FVC (Forced Expiratory Volume in One Second (FEV-1) to Forced Vital Capacity) at 84 percent.  The VA examiner who conducted the September 2011 VA examination report indicated that FEV-1 findings best reflected the level of the disability.  The examiner diagnosed the Veteran with Exercise induced bronchospasm/ asthma.  

In a March 2012 Notice of Disagreement, the Veteran reported that his bronchospasm/asthma-bronchitis has gotten worse.  The Veteran indicated that it affects him during rigorous activity and also while sitting or sleeping.  The Veteran noted that it is hard for him to breathe at times.  The Veteran reported that it was difficulty for him to play with his child because he cannot engage in strenuous activities.   

At a May 2014 VA Respiratory Examination, the Veteran reported that he was always out of breath and that his shortness of breath usually occurred during physical activity but it could also occur even walking down the hallway.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications or oral bronchodilators.  The Veteran reported no history of asthma attacks.  X-rays of the chest were negative.  The examiner indicated that Pulmonary function test results showed a pre-bronchodilator result of FEV-1 of 116 and FEV-1/FVC of 80 percent predicted and post-bronchodilator FEV-1 (forced expiratory volume in one second) at 121 percent predicted and post-bronchodilator FEV-1/FVC (Forced Expiratory Volume in One Second (FEV-1) to Forced Vital Capacity) at 83 percent predicted.  The post-bronchodilator DLCO was NA predicted.  The VA examiner who conducted the May 2014 VA examination report indicated that FEV-1 predicated findings best reflected the level of the disability.  The examiner diagnosed the Veteran with Exercise induced bronchospasm/ asthma.  

C.  Analysis 

The Veteran's exercise induced bronchospasm/asthma is currently rated under 6699-6602.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Veteran is currently in receipt of a non-compensable rating for his exercise induced bronchospasm/asthma and he argues that he is entitled to a higher rating.

Under Diagnostic Code 6602, bronchial asthma is assigned a ten percent rating with the following pulmonary function test results: FEV-1 is 71- to 80-percent of predicted; or the FEV-1/FVC is 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent rating is assigned with the following pulmonary function test results: FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

Upon review of the evidence, an initial compensable rating is not warranted for the Veteran's service-connected exercise induced bronchospasm/asthma.  

In this regard, the pulmonary function test results of record are limited to the September 2011 and May 2014 examinations.  The September 2011 and May 2014 examiners noted that the Veteran did not require the use of intermittent inhalational or bronchodilator therapy in treatment of his disability.  Additionally, the results of the Veteran's pulmonary function tests do not warrant a compensable rating at any time.  The Board acknowledges that the September 2011 examination report indicates Pulmonary Function Test for "pre-bronchodilator" and "pre-bronchodilator".  However, the Board finds that, in context, the examiner clearly meant the second PFT to be post-bronchodilator, given that the numbers are different, and given that the typical order that those values are obtained: First, without a bronchodilator, then with a bronchodilator.  September 2011 pulmonary function tests show a post-bronchodilator result of FEV-1 131 percent predicted and post-bronchodilator FEV-1/FVC (Forced Expiratory Volume in One Second (FEV-1) to Forced Vital Capacity) at 84 percent predicted.  The post-bronchodilator DLCO was 88 percent predicted.  The May 2014 VA Respiratory Examination includes a post-bronchodilator FEV-1 (forced expiratory volume in one second) at 121 percent predicted and post-bronchodilator FEV-1/FVC (Forced Expiratory Volume in One Second (FEV-1) to Forced Vital Capacity) at 83 percent.  These results do not equate to a compensable rating.  As such, the Board finds that a compensable rating for exercise induced bronchospasm/asthma is not warranted.  

The Board finds that the schedular criteria for a compensable disability rating for exercise induced bronchospasm/asthma is not met.  


ORDER

For the period prior to May 21, 2014, an initial compensable rating for a right elbow disability is denied.  

For the period from May 21, 2014, a rating in excess of 10 percent for a right elbow disability is denied.

Entitlement to an initial compensable rating for bronchitis is denied.


REMAND

The Veteran asserts that his PTSD is more severe than reflected in the disability ratings assigned.  Specifically, he asserts that an initial 70 percent rating (as opposed to the initial 30 percent rating) is warranted as he had to leave his employment as a police officer due to the severity of his PTSD.  The Veteran last underwent a VA examination to address the severity of his PTSD disability in May 2014.  In light of the Veteran's contentions, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board further notes that, because the increased rating claim for his service-connected PTSD is being remanded for additional development and because adjudication of this claim may impact adjudication of the claim for a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20   (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be associated with the claims file.

2.  Request the Veteran's assistance to obtain employment records, to include mandated counseling records, and other relevant records, from the police department.  All actions taken to obtain these records should be associated with the claims file.  

3.  Schedule the Veteran for a VA examination to assess the nature and severity of his PTSD disability. The examiner must review the claims file and should note that review in the report. All necessary tests and studies, to include psychological testing if appropriate, should be accomplished and all clinical findings reported in detail. 

(a) The examiner is being asked to provide a retrospective medical opinion and a current assessment as to the nature and severity of the Veteran's service-connected PTSD since the June 1, 2011, effective date of the grant of service connection.

(b) The examiner is requested to describe any increases in severity of the Veteran's service-connected PTSD since the June 1, 2011 effective date of the grant of service connection and state the approximate date of the onset of that increase.  In providing these findings, the examiner is requested to consider the medical records associated with the claims file and lay statements of the Veteran. 

(c) The examiner should provide the current findings regarding all symptoms associated with the Veteran's service-connected PTSD disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability. The examiner should specifically comment on the impact of the psychiatric disability on the Veteran's employability.
 
4.  Then, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


